1    John Caracappa (Pro Hac Vice)
     jcaracap@steptoe.com
2    Matthew N. Bathon (Pro Hac Vice)
     mbathon@steptoe.com
3    STEPTOE & JOHNSON LLP
     1330 Connecticut Avenue NW
4    Washington, DC 20336-1795
     Tel: +1 202.429.3000
5    Fax: +1 202.429.3902
6    Douglas R. Peterson (Bar No. 215949)
     dpeterson@steptoe.com
7    STEPTOE & JOHNSON, LLP
     633 West 5th Street, Suite 700
8    Los Angeles, CA 90071
     Tel: +1 213.439.9400
9    Fax: +1 213.439.9599
10   Laurie Edelstein
     ledelstein@steptoe.com
11   Seth R. Sias
     ssias@steptoe.com
12   STEPTOE & JOHNSON LLP
     1 Market Street
13   Steuart Tower, Suite 1800
     San Francisco, CA 94105
14   Telephone: (415) 365-6700
     Facsimile: (415) 365-6699
15
     Attorneys for Plaintiff
16   BROADCOM CORPORATION
17
                       UNITED STATES DISTRICT COURT
18                FOR THE CENTRAL DISTRICT OF CALIFORNIA
19                          SOUTHERN DIVISION
20   BROADCOM CORPORATION,                       )   Case No. 8:17-cv-00408-JVS-JCG
21                                               )   [Assigned to Hon. James V. Selna]
                        Plaintiff,               )
22                                               )
                                                 )   ORDER APPROVING
                  v.                             )   STIPULATION OF VOLUNTARY
23                                               )   DISMISSAL WITH PREJUDICE
24   VIZIO, INC., et al.,                        )
                                                 )
25                                               )   Complaint filed: March 7, 2017
                        Defendants.              )
26                                               )
                                                 )
27
28

     ORDER APPROVING STIP. OF DISMISSAL WITH PREJUDICE   No. 8:17-cv-00404-JVS-JCG
1          On November 15, 2018, Broadcom Corporation (“Broadcom”) and VIZIO,
2    Inc. (“VIZIO”), jointly filed a Notice of Settlement and Stipulation of Voluntary
3
     Dismissal With Prejudice, pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of
4
     Civil Procedure.
5
           Having considered Broadcom’s and VIZIO’s Notice of Settlement and
6
7    Stipulation of Voluntary Dismissal With Prejudice, and finding that good cause has

8    been shown, IT IS HEREBY ORDERED THAT:
9          Broadcom’s complaint in this matter is dismissed with prejudice as to all
10
     claims as to VIZIO. It is further ordered that each party will be responsible for its
11
     own attorney’s fees and costs.
12
13   IT IS SO ORDERED.
14            8/7/2019
     Dated: ________________
15                                                 Honorable James V. Selna
                                                   United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28

     [PROPOSED] ORDER APPROVING STIP. OF DISMISSAL WITH PREJUDICE    No. 8:17-cv-00404-JVS-JCG   N
                                               2
